ATTORNEY GRIEVANCE COMMISSION                               *
                                                                   IN   THE
OF MARYLAND                                                        COURT OF APPEALS
                                                            *
                                                                   OF MARYLAND
                 Petitioner,
                                                            *
                                                                   Misc. Docket    AG Nos. 34 & 6O
v.
                                                            *
                                                                   September Term, 20 l 7
MAXWELL CLIFFORD COHEN
                                                            *

                 Respondent.



                                                  ORDER
          This matter came before the Court on the Joint Petition 0f the Attorney Grievance

Commission of Maryland and Respondent, Maxwell                       Clifford Cohen, t0 indeﬁnitely

suspend the Respondent from the practice of law with the right to seek reinstatement                      in   60

days.   The Court having considered         the Petition and the record herein,     it is   this   _
                                                                                                   12th day    of

June, 2018:

          ORDERED,      that   the      Respondent, Maxwell Clifford           Cohen,       be     indeﬁnitely


suspended from the practice 0f law          in the State    0f Maryland with the right t0 petition for

reinstatement in 60 days for violation of Rules 1.4,            1.5, 1.15(c), 5.4, 8.4(a)    and    (d)   of the

Maryland Rules 0f Professional Conduct and Maryland Rules 19-404 and 19—407; and
                                                                                                            it is




further

                                                           shall enter a   judgment 0f costs       in favor    0f
          ORDERED,     that the Clerk     of this Court

the Petitioner   and against the Respondent        in the   amount of Four Hundred Sixteen Dollars

and 40/100 ($416.40); and       it is   further


          ORDERED,     that the Clerk of this Court shall       remove the name ofMaxwell Clifford

                                                                         fact to the Client
Cohen from       the register 0f attorneys in the Court and certify that

Protection    Fund 0f the Bar 0f Maryland and        all   Clerks 0f all judicial tribunals in this State

in   accordance with Maryland Rule 19-736(d).


                                                    /s/ Clayton Greene Jr.
                                                  Senior Judge